DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are under examination. 
Domestic Priority
This application is a continuation of U.S. Application No. 14/912,397 filed February 16, 2016, which is the National Stage of International Application No. PCT/KR2014/007685, filed August 19, 2014. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed as a priority document on 03/29/2018. However, Applicant cannot rely upon the foreign priority papers to overcome this rejection because a translation of said papers has not been made of record in accordance with 37 CFR 1.55. See MPEP § 201.15.
In those cases where the applicant files the foreign papers for the purpose of overcoming the effective date of a reference, a translation is required if the foreign papers are not in the English language. When the examiner requires the filing of the papers, the translation should also be required at the same time. This translation must be filed together with a statement that the translation of the certified copy is accurate. When the necessary papers are filed to overcome the date of the reference, the examiner' s action, if he or she determines that the applicant is not entitled to the priority date, is to repeat the rejection on the reference, stating the reasons why the applicant is not considered entitled to the date. If it is determined that the applicant is entitled to the date, the rejection is withdrawn in view of the priority date.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) filed 05/08/2018 and 10/04/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Objections
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See at least page(s) 48 and 49. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[ljaws of nature, natural phenomena, and abstract ideas are not patentable.” See, e.g., Alice Corp. v. CLSBanklnt’l, 573 U.S. 208, 216 (2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and therefore patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594-95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). 
{Diamond v. Diehr, 450 U.S. 175, 191 (1981)); “tanning, dyeing, making water-proof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-68 (1853))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, claim 16 is representative and recites the following steps directed to an abstract idea. The same analysis applied below also applies to claims 1 and 19, as they recite overlapping limitations. 
a processor; a communication unit configured to receive individual genome sequence information; a computer readable medium storing modules executable by the processor, the modules comprising: 
a first calculation module configured to determine gene sequence variation information of a gene encoding the protein by using the individual genome sequence information, a second calculation module configured to calculate an individual protein damage score associated with the protein by using the gene sequence variation information, the individual protein damage score providing for 90 32865/37461/FW/9765549.1prediction of the functional deficiency of the protein based on the individual protein damage score; 
and a display unit configured to display the individual protein damage score for the prediction of the functional deficiency of the protein.
In this case, the above steps reasonably comprise mathematical calculations and/or relationships under the Revised Guidance, wherein data is obtained, mathematically manipulated (to generate scores) and used to predict additional data (i.e. functional deficiency of proteins) based on said scores. While these steps do not explicitly recite any mathematical equations, the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. As is evident from applicant’s own specification [0079-0082], which teaches explicit equations that achieve the claimed functions, the claimed steps clearly encompass performing mathematical calculations (see also claims 6 and 7). Thus, there can be little doubt that the above steps encompass an abstract idea. [Step 2A, Prong 1: YES]. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”). 

B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
In this case, there are no additional steps in the claim (beyond the recited abstract idea) and there is no practical application of the abstract idea. Applicant is directed to MPEP 2106.05, which states that the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

With regards to the claimed processor, computer readable medium, and display unit, these features are recited so generically that they can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
The claimed processor, computer readable medium, and display unit, as explained with respect to Step 2A Prong Two, are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept, and the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Even when considered in combination, these additional steps/elements represent insignificant extra-solution activity and mere instructions to apply an exception, which cannot provide an inventive concept [Step 2B: NO]. The claim is not eligible. 

D. Dependent Claims
Claims 2-15, 17, 19 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are 
As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)  the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)  the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication unit”, “storing modules”, and “calculation modules” [as recited in claim 16]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 recites the term “evaluation system”. It is unclear as to the metes and bounds of the claimed system such that one of skill in the art would recognize what structural limitation is intended based on common knowledge in the art. In this case, the specification fails to provide a limiting definition for this term and does not correlate any specific structure with the claimed evaluation system that would serve to clarify what structural limitation is intended. Clarification is requested via amendment. 
Claim 1 recites the term “functional deficiency of the protein”. It is unclear as to the metes and bounds of the term “functional deficiency”, and the review of the specification does not provide any limiting definition that would serve to clarify the scope. The MPEP is clear that breadth of a claim is not to be equated with indefiniteness. See MPEP 2173.04. However, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim). In this case, under the broadest reasonable interpretation, the generically recited “functional deficiency” of proteins confusingly encompasses diseases as well as sequence-specific irregularities. A review of the specification discusses at least one specific disease (e.g. such as hemophilia [00205]).  However, Applicant is reminded that while claims must be given their broadest reasonable interpretation during examination, it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim, and what structural and/or functional limitations are minimally requires to achieve the claimed result. See MPEP 2173.05(g). As a result, the 
Claims 2-4 are problematic for the following reasons. Firstly, claim 1 (step a) requires “determining…gene sequence variation information…by using individual genome sequence information. Secondly, claim 1 (step b) requires calculating “protein damage scores” that are associated with gene sequence variation information (provided from step a). These are the only scores calculated in claim 1. However, dependent claims 2-4 appear to further limit the “sequence variation information” of parent claim 1 (step a) to comprise “gene sequence variation scores” (e.g. calculated from an algorithm or from mean calculations). These are entirely different scores from those recited in claim 1. Therefore, it is unclear in what way claims 2-4 further limit the subject matter of parent claim 1 because parent claim 1 (step b) requires calculating protein damage scores based on individual gene sequence information (not based on gene sequence variation scores). Clarification is requested via amendment. The examiner believe there is, perhaps, some type of foreign translation issue. If applicant intends for claims 2-4 to “further comprise” steps for calculating additional scores (i.e. corresponding to different calculation methods), clarification is requested via amendment. 
Claim 16 recites the terms “communication unit”, “storing modules”, and “calculation modules”. The claim limitations “module” and “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification fails to provide any limiting definition for these terms and is devoid of adequate structure to perform the claimed functions. At best, the specification provides conflicting examples of a “calculation module” [00108] but applicant is reminded that examples are not limiting definitions. As a result, the claims ambiguously encompass both software and hardware configurations that perform the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-5, 8, 14, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ng et al. (Genome Research, 2001, 11:863–874). 
Ng teaches a computational method for predicting deleterious amino acid substitutions. Regarding claims 1, 16, and 18, Ng teaches determining position specific substitution information (e.g. gene sequence variation information) [page 864, “Results” (entire), Figure 1]; calculating probability scores based on this information [page 864, col. 1, Figures 1, 2, page 873, col. 1]; and predicting deleterious amino acid substitutions based on this information [Figure 2, Table 1, page 873, col. 1]. 
Ng does not specifically teach an evaluation system, processor, or computer readable medium, as claimed. However, Ng reasonably suggests these features since one of ordinary skill in the art would recognize that the prediction programs taught by Ng (e.g. SIFT and BLOSUM) and sequence analysis programs (PSI-BLAST) are all software based and therefore necessarily require a suitably programmed computer. 
. 


Claims 6, 7, 9-13, 15, 17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ng et al. (Genome Research, 2001, 11:863–874), as applied to claims 1-5, 8, 14, 16, and 18, in view of  Grass et al. (US 6,542,858; Issued: Apr. 1, 2003) and Baik et al. (MedCassandra: Personalized drug and ADR ranking forecast system based on personal genome variations, Feb. 2013, pp.1-36). 
Ng teaches a computational method for predicting deleterious amino acid substitutions, as applied above. 
Ng does not specifically teach the drug scoring equations required by claims 6 and 7. Ng does not specifically teach predicting an effect of a drug on the subject based on the functional deficiency of the protein, wherein the protein is associated with pharmacodynamics or pharmacokinetics of the drug, as in claims 9, 17, and 19. 
Baik teaches equations for calculating a personal damaged gene score, sgj that corresponds or suggests the claimed equations as required by claims 6 and 7 [see pages 8-10]. 
Grass teaches a pharmacokinetic-based design method (PK tool) for predicting absorption of an administered compound of interest [abstract]. In particular, Grass teaches a simulation model (PK Tool) for predicting absorption parameters and bioavailability of molecules [Col. 35, Col. 36], wherein the model uses a plurality of different types of chemical or assay data [col. 26] including specific amino acid sequences or cells that exhibit specific proteins or enzymes [col. 28, 29, 30].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Ng by calculating protein damage scores, as taught by Baik, since Ng already calculates protein scores associated with amino acid substitutions. The motivation would have been to use improved equations for predicting the effects of amino acid substitutions on drug response, as suggested by Baik [Section 2.2.2]. 
Therefore, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the method of Ng by predicting an 
All aspects of dependent claims 10, 11, 12, 13, and 15 are taught or suggested by the combination of Ng, Baik, and Grass for the following reasons. With regards to claims 10-13, Grass additionally teaches data from target proteins or enzymes being used in their simulation model [col. 26, 28, 29, 30], and selecting new values based on reduced toxicity [ref. claims 1-8]; Grass teaches drug absorption values for several drugs, including atenolol, ganciclovir, verapamil, and naproxen [Example 13], which at a minimum suggests rivaroxaban since at least one of these compounds reduces blood pressure (and therefore helps reduce blood clotting) and since the examiner takes official notice that rivaroxaban is a well known compound routinely used for anti-coagulant purposes. Regarding claim 15, Grass additionally teaches a display for providing information to a user [ref. claim 78].
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619